Title: From Thomas Jefferson to Israel Smith, 31 December 1805
From: Jefferson, Thomas
To: Smith, Israel


                  
                     Sir 
                     
                     Washington Dec. 31. 05
                  
                  In answer to the first letter I recieved from mr Samuel Harrison of Chittenden I wrote him a letter giving all the information I possessed on the subject. as it would be useless for him & impracticable to me to go into discussions respecting his claim which belong to the legislature only I think it my duty to consign his papers to his immediate representatives in that body, that if they see an opportunity of forwarding his interests there, it may be done. not knowing the particular representative of his district, I ask permission to place the papers in your hands to be disposed of as you shall think best. Accept my friendly salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               